IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
DEBRA HATTEN-GONZALES, et al.,
Plaintiffs,
VS. Civ. No. 88-385 KG/CG
Consolidated with
Civ. No. 88-786 KG/CG
DAVID SCRASE, Secretary of the
New Mexico Human Services Department,
Defendant.
ORDER EXTENDING APPOINTMENT OF SPECIAL MASTER
The Court notes that its appointment of the Special Master expires on June 30, 2021.
(Doc. 957). While Defendant has made progress in complying with the Second Revised
Modified Settlement Agreement and Order (Doc. 854-1), court orders, and federal law, the Court
finds that Defendant still has compliance issues in need of resolution. The Court, therefore,
determines that it is appropriate to extend the appointment of the Special Master until June 30,

2022, as provided by (Docs 751 and 762), or until the case is dismissed or the Court orders

otherwise, whichever occurs sooner.

  

RICT JUDGE
